DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/578,965 filed on May 26, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 7, 9, 11, 13, 14, 15, 17 and 18 being currently amended.

Response to Arguments
On page 11 of the remarks filed May 26, 2021, Applicant argues:
With respect to Hwang, there is nothing in Hwang that suggests a light source located within a charge inlet opening that is covered by a door during normal use of the vehicle. Although the Examiner relies upon the infrared detectors 188a, 188b, 188c in Hwang to reject Applicant's claims, Hwang's detectors 188a, 188b, 188c are located on the charging connector 18, not on the vehicle 20. In describing how the detectors 188a, 188b, 188c work, Hwang explains that the detectors 188a, 188b, 188c detect the positions of detecting areas 207, 208 on the vehicle 20. (  [0035]). The detecting areas 207, 208 are rings "made up of a metallic material" that surrounds the chargeable positions 204, 206. (  [0035], Figure 3). Thus, it is apparent that the detecting areas 207, 208 are merely passive metallic rings that either reflect infrared energy emitted from the detectors 188a, 188b, 188c or radiate a different infrared signature from the rest of the vehicle. Therefore, there would have been no reason to relocate Hwang's detecting areas 207, 208 to be within an opening of the chargeable positions 204, 206 and covered by a door during normal use of the vehicle 20. In fact, Figure 3 makes clear that the metallic rings of the detecting areas 207, 208 are outside of the chargeable positions 204, 206 and surround the chargeable positions 204, 206, since the detecting areas 207, 208 are shown with solid-line circles whereas the chargeable positions 204, 206 are shown with dashed-line features inside of the detecting areas 207, 208. One of ordinary skill in the art would not contradict this teaching by placing the passive metallic detecting areas 207, 208 inside an opening of the chargeable positions 204, 206, since this would make it more difficult for the detectors 188a, 188b, 188c to receive a strong infrared signature from the passive detecting areas 207, 208, and 

Examiner respectfully disagrees. Hwang discloses in cited paragraphs 30 and 35:
[…]In this embodiment, the chargeable positions 204 and 206 are respectively formed by a funnel-like groove. The chargeable positions 204 and 206 respectively include a positive charging port (not shown) and a negative charging port (not shown). The positive charging port 
and the negative charging port are connected to the battery 
(now shown) of the electric vehicle 20.
[par. 30]

The detectors 188a, 188b, 188c detects the accurate position of the detecting areas 207 and 208 located on the chargeable positions 204 and 206 of the electric vehicle 20, in which the detector 188a detects the traverse distance between the detectors and the detecting areas, and the detectors 188b and 188c detect the longitudinal distance between the detectors and the detecting areas. In this embodiment, the detecting areas 207 and 208 are made up of a metallic material.

[par. 35]

Figure 3 doesn’t explicitly indicate where the detecting areas 207 and 208 are located (the lines for 207 and 208 point generally to a circle but don’t indicate where the rings begin or end), but paragraph 33 does explicitly indicate that the areas are on the chargeable positions which are funnels. Since the areas are located on funnels, they are within the depth of an opening (within the rim of the funnel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US PGPUB 2017/0182899 in view of Corbett et al. US PGPUB 2013/0338820, and further in view of Liu US PGPUB 2010/0328057.
Regarding claim 1, Hwang discloses a method of locating a charge inlet on an electric vehicle [abs; pars. 19 & 30], comprising: 
emitting a first light from the electrical vehicle [pars. 19 & 30; figs. 2 & 3; infrared sensors 188a, 188b and 188c detect infrared radiation (non-visible light) from a vehicle to accomplish the mating of the charging plugs 186 and 184 of charging connector 18 with ports at 204 and 206]; 
sensing the first light with a first light detector and a second light detector [pars. 19 & 30; figs. 2 & 3; infrared sensors 188a, 188b and 188c detect infrared radiation (non-visible light)];
and moving a charge head toward the charge inlet based on the sensed light [pars. 30, 33, and 35; based on the infrared radiation detected by the three sensors the charge head is moved toward the charge ports at 204 and 206];
wherein the charge inlet comprises an opening with an internal circumference and a depth [pars. 13 & 30, a “port” for receiving the circular plugs 184 and 186 implies an internal circumference and a depth], a first source of the first light being disposed within the depth of the opening and emitting the first light out of the opening [pars. 19, 30, 33 & 35; infrared radiation coming from the ports at 204 and 206 is used to located the ports].
Though the use of three sensors to accomplish positioning of a sensed object implies triangulation, Hwang does not explicitly disclose determining a difference between the first light sensed by the first light detector and the first light sensed by the second light detector; and moving a charge head toward the charge inlet based on the sensed light.
However, Corbett discloses an electric vehicle charging system with infrared assisted docking which determines a difference between the first light sensed by the first light detector and the first light sensed by the second light detector; and moving a charge head toward the charge inlet based on the sensed light [abs.; pars. 7, 20 & 43-44; figs. 1-4 & 12; the charge head 24 is moved towards the receptacle 32 using a plurality of infrared sensors (fig. 12) and determining the differences between the light sensed by the various sensors (fig. 12, one source and a plurality of sensors, “infrared triangulation”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Hwang to further include determining a difference between the first light sensed by the first light detector and the first light sensed by the second light detector; and moving a charge head toward the charge inlet based on the sensed light for the purpose of facilitating automatic positioning of the charging arm and the charging inlet, as taught by Corbett (abs.; pars. 7, 20 & 43-44) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Hwang and Corbett does not explicitly disclose wherein the charge inlet comprises a door covering the opening during normal use of the electric vehicle, the door being opened to allow the first light to be emitted from the opening.
However, Liu discloses an electric vehicle charging system with light assisted docking wherein the charge inlet comprises a door covering the opening during normal use of the electric vehicle [fig. 1, housing cap 120], the door being opened to allow the first light to be emitted from the opening [pars. 20-22 & 25-27].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hwang and Corbett to further include wherein the charge inlet comprises a door covering the opening during normal use of the electric vehicle, the door being opened to allow the first light to be emitted from the opening for the purpose of detecting and alerting a user as to whether a charging port door is on correctly, as taught by Liu (pars. 25-27).
Regarding claim 2, Hwang discloses wherein the first and second light detectors are disposed on the charge head [pars. 19 & 30; fig. 2; infrared sensors 188a, 188b and 188c].
Regarding claim 5, Hwang discloses wherein the first and second light detectors are spaced away from each other [pars. 19 & 30; fig. 2; infrared sensors 188a, 188b and 188c, each spaced away from each other].
Regarding claim 6, Hwang discloses wherein the first light is outside a visible spectrum [pars. 19 & 30, infrared light].
Regarding claim 12, Hwang discloses further comprising sensing a stepwise change in an intensity of the first light sensed by the first or second light detector, the stepwise change indicating surfaces of the charge inlet illuminated by the first light or a first source of the first light, the charge head being aligned with the charge inlet based on the stepwise change [pars. 19, 30, 33 & 35; infrared radiation coming from the ports at 204 and 206 is used to located the ports, some change is detected].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang US PGPUB 2017/0182899 in view of Corbett et al. US PGPUB 2013/0338820, further in view of Liu US PGPUB 2010/0328057 and further in view of Leary et al. US PGPUB 2018/0056801.
Regarding claim 3, the combination of Hwang, Corbett and Liu does not explicitly disclose wherein a divider is disposed between the first and second light detectors, the divider blocking at least a portion of the first light sensed by one of the first and second light detectors from being sensed by the other of the first and second light detectors.
However, Leary discloses an electric vehicle charging system with infrared assisted docking wherein a divider is disposed between the first and second light detectors, the divider blocking at least a portion of the first light sensed by one of the first and second light detectors from being sensed by the other of the first and second light detectors [figs. 1-3, sensing device 106 has two sensors which are recessed with elements in between which block at least a portion of the light being sensed by one from being sensed by the other; pars. 4-6, 15, 19, 32-33].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hwang, Corbett and Liu to further include wherein a divider is disposed between the first and second light detectors, the divider blocking at least a portion of the first light sensed by one of the first and second light detectors from being sensed by the other of the first and second light detectors for the purpose of allowing the use of stereo 2D sensors to sense an object, the sensors being low cost, as taught by Leary (par. 15).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang US PGPUB 2017/0182899 in view of Corbett et al. US PGPUB 2013/0338820, further in view of Liu US PGPUB 2010/0328057 and further in view of May et al. US PGPUB 2002/0108507.
Regarding claim 4, the combination of Hwang, Corbett and Liu does not explicitly disclose wherein the first and second light detectors are angled away from each other.
However, May discloses a proximity detection system using infrared wherein the first and second light detectors are angled away from each other [figs. 13a-13b; par. 114; infrared detectors 500 and 502 are angled away from each other].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Hwang, Corbett and Liu to further include wherein the first and second light detectors are angled away from each other for the purpose of increasing the range of coverage of the detectors, as taught by May (par. 114).

Allowable Subject Matter
Claims 7 are allowed.
With respect to claim 9, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a second source of a second 
Claims 10, 15-16 and 18-20 being dependent on claim 9, are allowable for the same reasons as claim 9.
With respect to claim 11, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein moving the charge head toward the charge inlet comprises rotating the charge head when the determined difference in the first light sensed between the first and second light detectors is above a threshold and comprises advancing the charge head in the direction of the first light when the determined difference in the first light sensed between the first and second light detectors is below the threshold” in combination with all the other elements recited in claim 1, from which it depends.
Claims 7-8 and 17, being dependent on claim 11, are allowable for the same reasons as claim 11.
With respect to claim 13, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein in response to the stepwise change a second source emits a second light toward the electric vehicle, the 
With respect to claim 14, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the charge head comprises an ultrasonic transmitter and an ultrasonic detector, the ultrasonic transmitter emitting an ultrasonic signal toward the electric vehicle, the ultrasonic detector sensing the ultrasonic signal after the ultrasonic signal reflects back from the electric vehicle, further comprising determining a distance between the charge head and the electric vehicle based on an amount of time between emitting the ultrasonic signal from the ultrasonic transmitter and sensing the ultrasonic signal by the ultrasonic detector, and wherein the charge head is moved toward the charge inlet based on the determined distance” in combination with all the other elements recited in claim 1, from which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859